Citation Nr: 1234664	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  09-04 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of a fracture of the left tibia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel



INTRODUCTION

The Veteran served on active duty from June 1958 to March 1962.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

While the Veteran requested a Board hearing in February 2009, he withdrew this request in writing in September 2009.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issue of entitlement to a compensable disability rating for degenerative changes of the right proximal tibial has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDING OF FACT

No residual of a fracture of the left tibia has been present during the pendency of this claim.


CONCLUSION OF LAW

Residuals of a fracture of the left tibia were not incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter mailed in August 2007, prior to the initial adjudication of the claim.

The record also reflects that VA has obtained the Veteran's service treatment records as well as all VA and private treatment records identified by the Veteran.  The Veteran was also afforded a VA examination with regard to his claim in December 2008.  It was conducted by a medical professional, who reviewed the claims file, took history from the Veteran, conducted a thorough examination, and provided properly supported conclusions.  As such, the examination report is adequate.  Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  In sum, the Board is also satisfied that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to this claim.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Factual Background and Analysis

A December 1958 Naval hospital record indicates that the Veteran was admitted in September 1958 with pain in both legs.  X-rays taken on admission revealed a stress fracture of the left tibia.  The Veteran was treated with a period of bed rest followed by gradual ambulation.  In November 1958, the Veteran fell and twisted his left leg at the site of the old injury.  He was then put on crutches for an additional week.  Currently, he was asymptomatic and had full range of painless motion in his knees and ankles.  There was no swelling or localized tenderness.  He was subsequently discharged to duty in December 1958.

When he was examined for separation in March 1962, the Veteran's lower extremities were found to be normal.

In an August 2007 written statement, the Veteran indicated that his leg was giving him the same problems that it did when he first injured it during service.

In December 2008, the Veteran underwent a VA examination.  At that time, claims were pending for service connection for residuals of stress fractures of both legs.  The examiner noted that the fractures of the legs were well-documented in the claims file, which was reviewed.  The Veteran was now complaining of problems with the right lower leg but denied any problems with the left.  While he complained of difficulty walking more than a few minutes, the Veteran reiterated that this was only due to his right leg.  A bone scan was conducted that revealed right proximal tibia degenerative changes but nothing in the left lower extremity.

In a February 2009 Decision Review Officer decision, the RO awarded service connection for degenerative changes of the right proximal tibia and assigned a noncompensable evaluation.

In a February 2009 written statement, the Veteran indicated that he hurt his leg in service, and it was thereafter diagnosed as broken.  Since it happened, he had been unable to perform any kind of activity other than slow walking without extreme physical pain and swelling in his leg.  It had gotten considerably worse in the last ten years.

After reviewing the evidence, the Board finds that service connection is not warranted for residuals of a fracture of the left tibia.  While there is a documented injury in service, there is no lay or medical evidence suggesting that the Veteran has any residuals of the left tibia fracture.  "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The evidence does show that the Veteran submitted two written statements, dated in August 2007 and February 2009, in which he complains about pain and other symptomatology related to a leg injury during service.  In these statements, the Veteran does not specify the leg to which he is referring.  However, during the December 2008 VA examination, the Veteran clarified that he had no symptomatology in his left leg and all complaints were related to his right leg only.  Furthermore, on examination, no pathology was found or diagnosis rendered with regard to the left leg.  The Veteran's VA treatment records are likewise silent for any complaints or treatment related to the left leg.  As noted above, entitlement to service connection for degenerative changes of the right proximal tibia was granted in February 2009, and this claim is not before the Board.

In consideration of the evidence of record, the Board finds that there is no lay or medical evidence of a left leg disability.  The Veteran has denied any symptomatology, and the VA examination contained no diagnosis related to the left leg.  In sum, all of the evidence of record fails to show that at any time during the pendency of this claim the Veteran has had a left leg disability, and the Veteran does not assert as such.

Accordingly, service connection is not warranted for this claimed disability.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine, but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Service connection for residuals of a fracture of the left tibia is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


